               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JOHN H. BALSEWICZ, also known as
MELISSA BALSEWICZ,

                      Plaintiff,                       Case No. 17-CV-360-JPS
                                                      7th Cir. Case No. 19-1619
v.

CRAIG BLUMER, SGT. DARRYL                                              ORDER
FRANKLIN, EDWARD KREMER,
GERALD LENNOP, MICHAEL
HELMEID, LINDSAY DANFORTH,
JOHN BESSERT, BRIAN SCHRAA,
JOHN LENZ, JENNIFER SRNKA, and
STEVE SCHMIDT,

                      Defendants.

       The plaintiff, a prisoner proceeding pro se, brought this action

alleging that her civil rights were violated. On March 26, 2019, the Court

dismissed this action pursuant to the defendants’ motion for summary

judgment. (Docket #76 and #77). On April 4, 2019, the plaintiff filed a notice

of her intent to appeal that ruling. (Docket #78). On April 4, 2019, the

plaintiff filed a motion to proceed on her appeal without prepayment of the

filing fee, or in forma pauperis. (Docket #80).

       Under the Prison Litigation Reform Act (“PLRA”), a prisoner must

pay the applicable filing fees in full for a civil action. 28 U.S.C. § 1915(b). If

a prisoner does not have the money to pay the $505.00 filing fee in advance

for an appeal, he or she can request leave to proceed in forma pauperis. To

proceed with an action or appeal in forma pauperis, the prisoner must

complete a petition and affidavit to proceed in forma pauperis and return it
to the court along with a certified copy of the prisoner’s trust account

statement showing transactions for the prior six months. 28 U.S.C. §

1915(a)(2). The court must assess an initial filing fee (“IPFF”) of twenty

percent of the average monthly deposits to the prisoner’s prison account or

average monthly balance in the prisoner’s prison account for the six-month

period immediately preceding the filing of the notice of appeal, whichever

is greater. 28 U.S.C. § 1915(b)(1).

       After the IPFF is paid, the prisoner must make monthly payments of

twenty percent of the preceding month’s income until the filing fee is paid

in full. 28 U.S.C. § 1915(b)(2). The agency which has custody of the prisoner

will collect the money and send payments to the court. No payment is

required from the agency in months when the prisoner’s preceding month’s

income is $10.00 or less. Id.

       The plaintiff may not proceed without prepayment of the filing fee

on appeal, though, if the Court certifies in writing that the appeal is not

taken in “good faith.” 28 U.S.C. § 1915(a)(3). To determine whether the

plaintiff takes the appeal in “good faith,” the Court must determine

whether “a reasonable person could suppose that the appeal has some

merit.” Walker v. O'Brien, 216 F.3d 626, 632 (7th Cir. 2000); see also Lee v.

Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). An appeal is taken in “good

faith” when it seeks review of an issue that is not clearly frivolous. Lee, 209

F.3d at 1026. This is the case when a reasonable person could suppose the

issue to have some legal merit. Id.

       In this case, the plaintiff’s appeal is not taken in good faith, and

therefore her motion to proceed in forma pauperis must be denied. The

plaintiff offers no grounds for appeal in her notice of appeal or in her instant

motion, other than to say she is appealing the Court’s “entire judgment and


                                  Page 2 of 4
order.” See (Docket #78 at 1). She does not point to any specific error of law

or fact that she believes the Court made in dismissing her case. No

reasonable person could suppose that the instant appeal has merit without

knowing what is being appealed or why.

       Because the Court certifies that the appeal is not taken in good faith,

the Court provides the following information to the plaintiff regarding

proceedings before the Seventh Circuit. The plaintiff will not be able to

proceed on appeal without paying the filing fee, unless the court of appeals

gives her permission to do so. The plaintiff has 30 days from the date of this

order to request that the Seventh Circuit review the Court’s denial of her

motion for leave to appeal without prepayment of the filing fee on appeal.

Fed. R. App. P. 24. If the plaintiff requests review by the Seventh Circuit,

she must include an affidavit and statement of issues she intends to present

on appeal, pursuant to Fed. R. App. P. 24(a). She must also provide a copy

of this order, in addition to the notice of appeal she previously filed. If the

plaintiff does not request review of this order, the Seventh Circuit may

choose not to address the Court’s denial of her motion; instead, it may

require the plaintiff to pay the full filing fee before it considers her case.

Failure to pay a required fee may result in dismissal of the appeal.

       Finally, the plaintiff has also filed a motion requesting to proceed on

the original record without including an appendix. (Docket #82). That

request must be directed to the Seventh Circuit. The motion filed in this

Court will, therefore, be denied.

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for leave to appeal

without prepayment of the filing fee (Docket #80) be and the same is hereby

DENIED;


                                 Page 3 of 4
       IT IS FURTHER ORDERED that the plaintiff’s motion to proceed

on the original record without an appendix (Docket #82) be and the same is

hereby DENIED; and

       IT IS FURTHER ORDERED that that a copy of this order be

electronically provided to PLRA Attorney, United States Court of Appeals

for the Seventh Circuit, through the court’s electronic case filing system.

       Dated at Milwaukee, Wisconsin, this 9th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
